This case arises upon a motion to dismiss the appeal because no case-made was served on the defendant in error and the assignments of error are not supported by bill of exceptions signed and allowed by the court necessary to present the errors claimed.
The only error claimed of merit is that the court erred in overruling the motion to discharge the receiver. No bill of exceptions having been allowed, this matter is not before the court, and the statement of appellants that they claim error in that the petition never stated a cause of action is without merit and it does not appear that the petition was ever attacked before this argument in the brief.
No case-made having been settled and signed as by law provided and no bill of exceptions bringing the error complained of having been allowed, the case is dismissed.
Note. — See under (1) 2 Rawle C. L. 158, 159; (2) 2 Rawle C. L. 127, 128; R. C. L. Perm. Supp. p. 339; R. C. L. Pocket Part, title "Appeal," § 103.